Case:19-10724-SDB Doc#:71 Filed:07/31/20 Entered:07/31/20 11:46:26             Page:1 of 2

                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGIA
                                         AUGUSTA DIVISION

      In re:                                             Chapter 13

                                                         Case No. 19-10724-SDB
      THOMAS DAVID SCREWS, JR.,
           Debtor(s)

      v.


      FIRST STATE BANK,
            Movant/Creditor

                                 WITHDRAWAL OF MOTION FOR RELIEF


               COMES NOW, Movant, and hereby withdraws its Motion for Relief [Doc. No. 66] filed,

      26th day of June, 2020 without prejudice.

               Dated: July 31, 2020




      PREPARED AND PRESENTED BY:

       /s/ Daniel L. Wilder          _______
      DANIEL L. WILDER
      Bar No. 141448
      544 Mulberry Street, Suite 800
      Macon, GA 31201
      Telephone: (478) 745-5415
      Email: bkydept@goodmanlaw.org
Case:19-10724-SDB Doc#:71 Filed:07/31/20 Entered:07/31/20 11:46:26                       Page:2 of 2

                                               CERTIFICATE OF SERVICE

             I, Daniel L. Wilder, do certify that I have served the debtor(s), debtors’(s’) attorney, and the

      Chapter 13 Trustee with a true and correct copy of the within and foregoing Notice of Withdrawal. Those

      not served by electronic means by the Court’s electronic filing system have been served by depositing

      a copy of the same to each in the United States Mail in a properly addressed envelope with adequate

      postage thereon.

      Mr. Thomas David Screws, Jr.
      3077 Nelson Circle
      Louisville GA 30434

      Ms. Michon Danielle Walker
      Attorney at Law
      P.O.Box 64
      Sandersville GA 31082

      Ms. Huon Le
      Chapter 13 Trustee
      P. O. Box 2127
      Augusta GA 30903

             Dated: July 31, 2020.




                                                             /s/ Daniel L. Wilder
                                                             DANIEL L. WILDER

      EMMETT L. GOODMAN, JR., LLC
      544 Mulberry Street, Ste. 800
      Macon, Georgia 31201
      Telephone No. (478) 745-5415
      Email: bkydept@goodmanlaw.org
